Citation Nr: 0837038	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  07-05 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than October 30, 
2003, for the award of service connection for major 
depression (in partial remission) with post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1982 to 
October 1994.

In a January 2006 decision, the RO reopened and granted 
service connection for major depression (in partial 
remission) with PTSD (previously characterized as 
depression), and assigned an initial 30 percent rating, 
effective October 30, 2003, the date of receipt of the 
veteran's petition to reopen his claim for service 
connection.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2006 rating decision in which the 
RO denied an effective date earlier than October 30, 2003 for 
the grant of service connection for major depression (in 
partial remission), with PTSD. The veteran filed a notice of 
disagreement (NOD) in June 2006, and the RO issued a 
statement of the case (SOC) in January 2007.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in February 2007.

In September 2008, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  During the hearing, 
the veteran clarified that, although he requested a separate 
hearing with a Decision Review Officer at the RO in February 
2007, he no longer wanted the additional hearing and the 
current hearing before the undersigned satisfied each of his 
hearing requests. 





FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In a September 1995 rating decision, the RO denied the 
veteran's claim for service connection for depression; 
although the veteran filed a timely November 1995 NOD, and 
the RO issued an April 1996 SOC in May 1996 to the veteran's 
correct address of record; although the SOC was not returned 
as undeliverable by the United States Post Office, the 
veteran failed to submit a substantive appeal.  

3.  On October 30, 2003, the RO received an application for 
compensation accepted as a request to reopen the previously 
denied claim for service connection for depression. 

4.  In a January 2006 decision, the RO reopened and granted 
service connection for major depression (in partial 
remission) with PTSD, effective October 30, 2003.  

5.  Prior to October 30, 2003, there was no pending claim 
pursuant to which service connection for major depression (in 
partial remission) with PTSD, could have been granted.


CONCLUSION OF LAW

The claim for an effective date earlier than October 30, 
2003, for the grant of service connection for major 
depression (in partial remission) with PTSD is without legal 
merit.  38 U.S.C.A. § 5110  (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.151, 3.155, 3.400  (2007). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38  
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)), includes enhanced duties to notify  
and assist claimants for VA benefits. VA regulations  
implementing the VCAA have been codified, as amended, at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In the present appeal, the January 2007 SOC included citation 
to the provisions of 38 C.F.R. § 3.400 and discussion of the 
legal authority governing effective dates for grants of 
service connection and the letter dated in May 2006 attached 
to the decision on appeal.  Moreover, the veteran and his 
representative have been afforded the opportunity to present 
evidence and argument with respect to the claim for an 
earlier effective date for service connection for major 
depression (in partial remission) with PTSD.  The Board finds 
that these actions are sufficient to satisfy any duties to 
notify and assist owed the veteran.  As explained below, the 
claim for an earlier effective date lacks legal merit; 
therefore, the duties to notify and assist required by the 
VCAA are not  applicable to these claims.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002). 


II.  Analysis

Generally, the effective date for a grant of service 
connection is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)  
(West 2002 & Supp. 2008); 38 C.F.R. § 3.400 (2007).   If a 
claim is received within one year after separation from 
service, the effective date for the grant of service  
connection is the day following separation from service; 
otherwise, it is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i) (2007).

The effective date of a grant of service connection on the 
basis of the receipt of new and material evidence following a 
final prior disallowance is the date of receipt of the 
application to reopen, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.400(q)(1)(ii) (2007).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.151(a) 
(2007).  Any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
VA, from a claimant, his duly authorized representative, or a 
person acting as next friend who is not sui juris may be  
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2007).

Upon receipt of an informal claim, if a formal claim has not  
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered as 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a) (2007).

In this case, the veteran seeks an award of service 
connection for major depression (in partial remission) with 
PTSD prior to October 30, 2003, the effective date assigned 
by the RO based on the date of receipt of the petition to 
reopen the claim for service connection.. However, the Board 
finds no legal basis for the assignment of an effective date 
for the award of service connection for major depression 
prior to that date.

The RO denied the veteran's claim for service connection for 
depression by rating action in September 1995.   The veteran 
was notified of that determination and of his appellate 
rights by letter dated that same month.  In November 1995 the 
veteran filed his NOD.  Thereafter, in May 1996, the RO 
issued the veteran an April 1996 SOC; however, the veteran 
asserts he never received the SOC.  During the September 2008 
hearing, the undersigned confirmed with the veteran that the 
May 1996 SOC was mailed to him at his correct address at the 
time.  In addition, the Board notes that the SOC was not 
returned by the postal service as undeliverable. There is a 
"presumption of regularity" under which it is presumed that 
Government officials have properly discharged their official 
duties. Clear evidence to the contrary is required to rebut 
the presumption of regularity.  Ashley v. Derwinski, 2 Vet. 
App. 307 (1992), (citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  While Ashley 
dealt with regularity of procedures at the Board, in 
Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied this presumption of regularity to procedures at the 
RO.  A claimant's statement alone is not the type of clear 
evidence to the contrary which would be sufficient to rebut 
the presumption of regularity.  Id.  Under these 
circumstances, the Board finds that the presumption of 
regularity is not rebutted, as the only evidence to the 
contrary is the veteran's statement.  

Since the veteran did not file a substantive appeal, the RO's 
September 1995 decision is final.  See 38 U.S.C.A. § 7105(c) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104(a), 20.302(a), 
20.1103 (2007).  

The next document received from the veteran was his VA Form  
21-526 (Veteran's Application for Compensation and/or 
Pension), which the RO received on October 30, 2003 and 
accepted as a petition to reopen his previously denied claim 
for service connection for depression.  In a January 2006 
rating decision, the RO, granted service connection for major 
depression (in partial remission) with PTSD (previously 
characterized as depression).  An initial 30 percent rating 
was assigned from October 30, 2003, the date of receipt of 
the veteran's claim for compensation that the RO accepted as 
his petition to reopen his claim for service connection.  

The veteran and his representative have asserted that the 
effective date for the award of service connection for major 
depression (in partial remission) with PTSD should be the 
date of discharge from active duty service in October 1994.  
However, prior to October 30, 2003, there was no pending 
claim for any acquired psychiatric disorder pursuant to which 
service connection could have been granted. 

As  indicated above, the veteran's only prior claim for 
service connection for major depression (then characterized 
as depression) was finally resolved by the RO's September 
1995 denial of that claim (and, hence, cannot provide a basis 
for a grant of the benefits ultimately awarded in connection 
with a reopened claim for that benefit).  Given the finality 
of the RO's September 1995 denial, an effective date prior to 
that date is legally precluded.

While the finality of the September 1995 decision could be 
vitiated by a finding of clear and unmistakable (CUE) in that 
decision (see Routen v. West, 142  F.3d 1434, 1438 (Fed. Cir. 
1998) (listing CUE as one of three exceptions to the rules 
regarding finality and effective dates), no such claim has 
been raised here.  A CUE claim requires some degree of 
specificity not only as to what the alleged error is, but-
unless it is the kind of error that, if true, would 
constitute CUE on its face-persuasive reasons must be given 
as to why the result would have been manifestly  different 
but for the alleged error.  See Phillips v. Brown,  0 Vet. 
App. 25, 31 (1997).  As shown above, the arguments of the 
veteran and his representative do not actually allege CUE, 
much less, reflect the type of specificity need to 
sufficiently raise such a claim.

The Board also notes that, after the September 1995 decision 
and prior to the October 2003 claim to reopen, there is no 
document indicating an intent by the veteran to reopen his 
claim for service connection for depression; indeed, the 
veteran did not file a document of any kind during this time 
frame. 

Accordingly, on these facts, the date of the October 30, 2003 
application for compensation-accepted as  petition to reopen 
the previously denied claim for service connection for 
depression-is  the earliest effective date that may be 
assigned for the grant of this benefit.  See 38 C.F.R. § 
3.400(q)(1)(ii) (2007).  The pertinent legal authority 
governing effective dates is clear and specific, and the  
Board is bound by such authority.  See 38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. § 20.101(a) (2007).  

As there is no legal basis for assignment of any earlier 
effective date for the award of service connection for major 
depression, in partial remission, with PTSD, the Board finds 
that the claim for an earlier effective dates  must be 
denied.  Where, as here, the law is dispositive of the claim, 
the appeal must be terminated or denied as without legal 
merit.  See Sabonis v.  Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

An effective date earlier than October 30, 2003, for the 
grant of service connection for major depression, in partial 
remission, with PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


